Citation Nr: 1604437	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than February 1, 2007, for the award of an apportionment of the Veteran's non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to June 1976.  The appellant is the Veteran's former spouse.  She was, however, still married to the Veteran at the time of the award of an apportionment of his non-service-connected pension benefits.

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a January 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  The VA RO in Oakland, California, currently has jurisdiction over the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran initially filed his claim for non-service-connected pension benefits in November 2003, and the benefits were granted in a May 2004 rating decision.

2.  On January 22, 2007, VA received the appellant's claim for an apportionment of the award of the Veteran's VA non-service-connected pension benefits.

3.  There was no formal claim, informal claim, or written intent to file a claim for an apportionment of the award of the Veteran's VA non-service-connected pension benefits prior to January 22, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2007, for the award of an apportionment of the Veteran's non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.157, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in January 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the January 2010 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a January 2010 statement of the case.

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  

Relevant law and regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  For an effective date of an award of apportionment for an original claim will be in accordance with the facts found.  For claims that are not original claims, the effective date will be the first day of the month following the month in which a claim is received for an apportionment of a veteran's award.  There is one exception to that regulation governing the effective dates for claims that are not original claims: where payments to a veteran have been interrupted, apportionment will be effective the day following the date of last payment if a claim for apportionment is received within one year of that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(e).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from an appellant or her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the appellant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Factual Background

The Veteran initially filed his claim for non-service-connected pension benefits in November 2003, and the benefits were granted in a May 2004 rating decision.  On January 22, 2007, VA received the appellant's claim for an apportionment of the award of the Veteran's VA non-service-connected pension benefits.  

Analysis

Since the Veteran initially filed his claim for non-service-connected pension benefits in November 2003, and since the benefits were granted in a May 2004 rating decision, the claim for an earlier effective date for an apportionment is not based on an original claim.  There is no evidence - or for that matter, an assertion - that the Veteran's non-service-connected pension benefits were interrupted.  Therefore, this claim turns on when the claim for apportionment was received.

VA states that the claim for an apportionment, a VA Form 21-4138 (statement in support of claim) was received on January 22, 2007.  The appellant's VA Form 21-4138, however, is dated January 3, 2007, and the date stamp of the document is illegible.  

The Board has reviewed the evidence of record between May 2004 and January 22, 2007, to see if the appellant filed a claim, an informal claim, or expressed a written intent to file a claim for an apportionment of the Veteran's non-service-connected pension benefits, and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (the Court) found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties.  

Applying the presumption of regularity to VA, there is no clear evidence that the VA Form 21-4138 dated on January 7, 2007, was not received on January 22, 2007.  Indeed, neither the appellant nor her representative argues that this particular document was received prior to January 22, 2007.  Moreover, even if the VA Form 21-4138 was received on or immediately after January 7, 2007, as opposed to on January 22, 2007, the earlier date of receipt would not in and of itself change the outcome of this earlier-effective-date claim because the effective date for the apportionment would still be February 1, 2007, the first day of the month following the month in which the VA Form 21-4138 was received.

The appellant and her representative, instead, argue that the effective date should be in September or October 2004 because she filed paperwork, to include a VA Form 21-4138, at that time with a county veterans' service office and because the representative in that office lost the paperwork instead of filing the claim with VA.  They do not, however, assert that the paperwork was ever filed with VA prior to January 2007 or that she had any direct contact with VA prior to January 2007.  Thus, they are not arguing that a formal or informal claim was ever received by VA prior to January 2007.  Moreover, they are not arguing that a written intent to file a claim for an apportionment was received by VA prior to January 2007.  

They instead are stating that a local representative should have filed a formal claim, informal claim, or written intent to file a claim with VA prior to January 2007.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Put simply, there was no formal claim, informal claim, or written intent to file a claim for an apportionment of the award of the Veteran's VA non-service-connected pension benefits prior to January 22, 2007.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that an effective date earlier than February 1, 2007, for the award of an apportionment of the Veteran's non-service-connected pension benefits is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an effective date earlier than February 1, 2007, for the award of an apportionment of the Veteran's non-service-connected pension benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


